MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                            FILED
regarded as precedent or cited before any                                   May 16 2018, 10:54 am

court except for the purpose of establishing                                     CLERK
the defense of res judicata, collateral                                      Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Derrick Hicks                                            Curtis T. Hill, Jr.
Carlisle, Indiana                                        Attorney General of Indiana
                                                         George P. Sherman
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Derrick Hicks,                                           May 16, 2018
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         45A03-1707-PC-1661
        v.                                               Appeal from the Lake Superior
                                                         Court
State of Indiana,                                        The Honorable Diane Ross
Appellee-Respondent.                                     Boswell, Judge
                                                         The Honorable Natalie Bokota,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         45G03-1504-PC-5



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1661 | May 16, 2018             Page 1 of 16
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Derrick Hicks (Hicks), appeals the post-conviction

      court’s denial of his motion for post-conviction relief.


[2]   We affirm.


                                                    ISSUE
[3]   Hicks presents two issues on appeal, which we consolidate and restate as the

      following single issue: Whether Hicks received ineffective assistance of trial

      counsel.


                      FACTS AND PROCEDURAL HISTORY
[4]   Between December 10, 2010, and April 7, 2012, Hicks resided in East Chicago,

      Indiana, with his daughter, M.W. At the beginning of that period, Hicks was

      over the age of twenty-one and M.W. was under the age of fourteen. During

      that time, Hicks engaged in sexual intercourse with M.W. multiple times, and

      M.W. gave birth to Hicks’s child.


[5]   On June 30, 2012, the State filed an Information, charging Hicks with Count I,

      child molesting, a Class A felony; Count II, incest, a Class B felony; Count III,

      sexual misconduct with a minor, a Class B felony; Count IV, intimidation, a

      Class D felony; Count V, battery, a Class D felony; and Count VI, obstruction

      of justice, a Class D felony.


[6]   On August 30, 2012, an omnibus hearing was conducted where the State

      indicated its intent to file a habitual offender enhancement against Hicks, and a

      Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1661 | May 16, 2018   Page 2 of 16
      jury trial was set for January 22, 2013. On January 15, 2013, the State

      amended its Information to include habitual offender allegations against

      Hicks—i.e., two Class B felonies dealing in cocaine committed in 2009 and

      2001; and a residential entry offense committed in 1994. The CCS shows that

      the following day, Hicks’s counsel filed a motion to change Hicks’s plea, and

      the matter was set for a guilty plea hearing on January 17, 2013. On the

      morning of his guilty plea hearing, the State moved to amend the habitual

      Information after it emerged that the prior drug charges were not offenses

      committed by Hicks. The State’s second amended habitual offender

      Information alleged that:


              1. On or about October 30, 1997, . . . Hicks committed the
                 offense of Assault with a Dangerous Weapon, a Felony; on or
                 about February 19, 1998, . . . and that on or about February
                 19, 1998, the 17th Circuit Court of Kent County, Michigan
                 sentenced . . . Hicks to six (6) months confinement and thirty-
                 six (36) months probation. . . ; and


              2. On or about October 21, 1994, . . . Hicks committed the
                 offense of residential entry, a Class D felony; on or about
                 March 1, 1995, the Superior Court of Lake County convicted
                 . . .Hicks . . . to 1 ½ year with (1) year suspended . . . .


      (Appellant’s App. Vol. II, p. 150).


[7]   On the same day, Hicks pleaded guilty without the benefit of a written plea

      agreement to Count I, child molesting, a Class A felony; Count II, incest, a

      Class B felony; Count III, sexual misconduct with a minor, a Class B felony;

      and for being an habitual offender. The State agreed to dismiss the remaining
      Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1661 | May 16, 2018   Page 3 of 16
      Counts. The trial court subsequently accepted Hicks’s guilty plea. On May 16,

      2013, and June 20, 2013, the trial court conducted sentencing hearings. At the

      close of the evidence, the trial court sentenced Hicks to thirty years for the Class

      A child molesting and enhanced that sentence by thirty years for the habitual

      charge. For the incest and sexual misconduct with a minor convictions, the

      trial court sentenced Hicks to concurrent ten-year sentences on each Count.

      The trial court ordered the sentences for the Class B felony incest and Class B

      felony sexual misconduct with a minor to be served consecutively to the Class

      A child molesting offense, for a total aggregate sentence of seventy years. A

      sentencing order was issued on June 20, 2013. On June 27, 2013, the trial court

      entered an amended sentencing order outlining the aggravating and mitigating

      factors that it relied on at sentencing.


[8]   Hicks appealed challenging only his sentence. On April 29, 2014, we affirmed

      the trial court. See Hicks v. State, No. 49A05-1307-CR-265, 2014 WL 1694464,

      at *2 (Ind. Ct. App. Apr. 29, 2014). On April 20, 2015, Hicks filed his petition

      for post-conviction relief claiming that his plea was not intelligently made since

      he was not properly advised by his trial counsel prior to pleading guilty. On

      June 18, 2015, the State responded by generally denying Hicks’s claims. On

      December 22, 2015, Hicks’s public defender withdrew her representation. On

      March 7, and March 21, 2016, Hicks proceeded pro se and filed amended

      petitions for post-conviction relief.


[9]   On May 17, 2016, the post-conviction court conducted an evidentiary hearing.

      At the conclusion of the hearing, the post-conviction court directed the parties

      Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1661 | May 16, 2018   Page 4 of 16
to file their proposed findings of fact and conclusions thereon. The parties

subsequently filed their proposed findings. In Hicks’s proposed findings of facts

and conclusions of law, he strenuously argued that his trial counsel was

ineffective for failing to file a motion to strike pursuant to Indiana Trial Rule

12(F) because the State’s habitual offender enhancement charge had sequenced

his prior unrelated felony convictions in the wrong order. On June 27, 2017,

the post-conviction court issued its findings of fact and conclusions thereon

stating, in pertinent part;


        12. On May 17, 2016, the [post-conviction] court held a hearing
        on the P-C Petition. The [post-conviction] court took judicial
        notice of the trial and post-conviction files. [Hicks] presented the
        testimony of his trial attorney. No other evidence was presented.


        13. Based on the testimony of trial counsel, the court finds
        counsel had been an attorney for twenty-eight years at the time
        he represented . . . . Hicks. Counsel did not object to the
        sequencing of the prior unrelated felonies in the habitual offender
        count of the Second Amended Information. He disagrees that
        the habitual offender count does not parallel the requirements of
        I.C. [§] 35-50-2-8. Specifically, counsel’s view of the law is that
        although the two prior felonies must be unrelated, the order they
        are listed, old to new or new to old, probably does not matter.


        ****


        Conclusion of Law:


        ****



Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1661 | May 16, 2018   Page 5 of 16
        5. Hicks claims that the habitual offender count embodied in the
        Second Amended Information violated Ind. Cod. [§] 35-50-2-8(c)
        because the State listed his more recent felony conviction (the
        1998 [a]ssault with a [d]angerous [w]eapon) in the first paragraph
        of the charge and the more remote felony conviction (the 1995
        [r]esidential [e]ntry) in the second paragraph. Had trial counsel
        filed a motion to strike the [C]ount, Hicks reasons, the motion
        would have necessarily been granted. He claims that trial
        counsel was ineffective for failing to a file a Motion to Strike the
        Amended Habitual Offender Enhancement pursuant to Indiana
        Trial Rule 12(f).


        ****


        8. I.C. § 35-50-2-8(c) provides


        A person has accumulated two (2) prior unrelated felony
        convictions for purposes of this section only if:
        (1) the second prior unrelated felony conviction was committed
        after sentencing for the first prior unrelated felony conviction:
        and
        (2) the offense for which the [S]tate seeks to have the person
        sentenced as a habitual offender was committed after sentencing
        for the second prior unrelated felony conviction.


        9. Ind. Trial Rule 12(F) provides:


        (F) Motion to strike. Upon motion made by a party before
        responding to a pleading, or, if no responsive pleading is
        permitted by these rules, upon motion made by a party within
        twenty [20] days after the service of the pleading upon him or at
        any time upon the court’s own initiative, the court may order
        stricken from any pleading any insufficient claim or defense or
        any redundant, immaterial, impertinent, or scandalous matter.


Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1661 | May 16, 2018   Page 6 of 16
        10. Ind. Trial Rule 1, Scope of the Rules, provide in relevant
        part:


        Except as otherwise provided, these rules govern the procedure
        and practice in all courts of the [S]tate of Indiana in all suits of a
        civil nature whether cognizable as cases at law, in equity, or of
        statutory origin.


        11. Hicks has failed to prove that his claim merits post-
        conviction relief for several reasons. First, there is nothing
        legally erroneous about the habitual offender [C]ount to which
        Hicks plead guilty. Hicks seems to have interpreted I.C. [§] 35-
        50-2-8(c)(1)’s language “the second prior unrelated felony” and
        the first prior unrelated felony” to be a description of the order in
        which the State lists the prior convictions. It appears to this court
        that the description of prior felonies as “first” or “second” refers
        to which came first in time and which came second in time.
        There is no legal merit to Hicks’s underlying claim that the
        charge is defective. Counsel does not render ineffective
        assistance when he refuses to present a meritless claim . . . . .


        12. Second, even if the charging [I]nformation were defective in
        the way the State wrote it, Hicks, charged as he was in a criminal
        action [sic], could not obtain relief by filing a motion to strike
        under the civil trial rules. Necessarily, counsel was not
        ineffective for failing to file a fruitless motion.


        13. Finally, even if the charging [I]nformation were defective the
        burden of proof in post-conviction proceedings rests with the
        defendant/petitioner. Whetherford v. State, 619 N.E.2d 915, 918
        (Ind. 1993). A defendant who challenges the [S]tate’s proof of an
        habitual offender charge bears the burden to prove that the
        convictions did not occur in the required order; that he is not, in
        fact, a habitual offender. [Id.] Hicks acknowledged his guilt
        under oath of the prior unrelated felonies that comprise the

Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1661 | May 16, 2018   Page 7 of 16
               habitual offender allegation. He has failed to prove that there
               was anything “unjust or untrue” about the habitual offender
               determination. See Linger v. State, 644 N.E.2d 131, 133 (Ind.
               1994) (purpose of post-conviction proceedings is to correct
               injustice in convictions or sentences.)


               14. We conclude that [Hicks] was not denied effective
               representation.


       (Appellant’s App. Vol. II, pp. 157-59).


[10]   Hicks now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
                                             I. Standard of Review

[11]   Under the rules of post-conviction relief, the petitioner must establish the

       grounds for relief by a preponderance of the evidence. Ind. Post-Conviction

       Rule 1, § 5; Strowmatt v. State, 779 N.E.2d 971, 974-75 (Ind. Ct. App. 2002). To

       succeed on appeal from the denial of relief, the post-conviction petitioner must

       show that the evidence is without conflict and leads unerringly and

       unmistakably to a conclusion opposite that reached by the post-conviction

       court. Id. at 975. The purpose of post-conviction relief is not to provide a

       substitute for direct appeal, but to provide a means for raising issues not known

       or available to the defendant at the time of the original appeal. Id. If an issue

       was available on direct appeal but not litigated, it is waived. Id.


[12]   Where, as here, the post-conviction court makes findings of fact and

       conclusions of law in accordance with Indiana Post-Conviction Rule 1(6), we

       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1661 | May 16, 2018   Page 8 of 16
       cannot affirm the judgment on any legal basis, but rather, must determine if the

       court’s findings are sufficient to support its judgment. Graham v. State, 941
N.E.2d 1091, 1096 (Ind. Ct. App. 2011), aff’d on reh’g, 947 N.E.2d 962.

       Although we do not defer to the post-conviction court’s legal conclusions, we

       review the post-conviction court’s factual findings under a clearly erroneous

       standard. Id. Accordingly, we will not reweigh the evidence or judge the

       credibility of witnesses, and we will consider only the probative evidence and

       reasonable inferences flowing therefrom that support the post-conviction court’s

       decision. Id.


[13]   Initially, we note that Hicks proceeded pro se before the post-conviction court

       and again in this appeal. We have held on numerous occasions that litigants

       who choose to proceed pro se will be held to the same rules of procedure as

       trained legal counsel and must be prepared to accept the consequences of their

       actions. Shepherd v. Truex, 819 N.E.2d 457, 463 (Ind. Ct. App. 2004).

       Furthermore, while we prefer to decide cases on the merits, we will deem

       alleged errors waived where an appellant’s noncompliance with the rules of

       appellate procedure is so substantial that it impedes our consideration of the

       alleged errors. Id. “The purpose of the appellate rules, especially Indiana

       Appellate Rule 46, is to aid and expedite review, as well as to relieve the

       appellate court of the burden of searching the record and briefing the case.” Id.


[14]   Pursuant to Indiana Appellate Rule 46(A)(6), the statement of facts should

       contain a narrative description of the relevant facts in light of the applicable

       standard of review. In addition, the argument section of an appellant’s brief

       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1661 | May 16, 2018   Page 9 of 16
       should “contain the contentions of the appellant on the issues presented,

       supported by cogent reasoning. Each contention must be supported by citations

       to the authorities, statutes, and the Appendix or parts of the Record on Appeal

       relied on . . . ” Ind. App. Rule 46(A)(8)(a). We will not consider an appellant’s

       arguments on appeal when the appellant has failed to present cogent argument

       supported by authority and references to the record as required by the rules.

       Shepherd, 819 N.E.2d at 463. If we were to address such arguments, we would

       be forced to abdicate our role as an impartial tribunal and would instead

       become an advocate for one of the parties. Id. This we cannot do. Id.


[15]   Hicks’s statement of fact is one line and he does not engage in a narrative

       description of the relevant facts in light of the applicable standard of review.

       Turning to the argument section of Hicks’s appellate brief, although Hicks cites

       a number of cases within the argument section, he fails to use them in

       developing contentions in support of his position. Rather, they are merely

       general statements of rules of law without any application to the claims at hand.


[16]   While we prefer to decide issues on the merits, where the appellant’s

       noncompliance with appellate rules is so substantial as to impede our

       consideration of the issues, we may deem the alleged errors waived. Shepherd,
819 N.E.2d at 463. Although we would be justified to waive Hicks’s issues on

       appeal, we will nevertheless attempt to address his arguments in so far as we

       can decipher them. However, we refuse to comb through the record or

       transcript to find evidence to support his allegations as we will not become an



       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1661 | May 16, 2018   Page 10 of 16
       advocate for a party, or address arguments that are inappropriate or too poorly

       developed or expressed to be understood. Id.


                                     II. Ineffective Assistance of Counsel

[17]   Hicks contends that he was denied the effective assistance of trial counsel. The

       standard by which we review claims of ineffective assistance of counsel is well

       established. In order to prevail on a claim of this nature, a defendant must

       satisfy a two-pronged test, showing that: (1) his counsel’s performance fell

       below an objective standard of reasonableness based on prevailing professional

       norms; and (2) there is a reasonable probability that, but for counsel’s errors the

       result of the proceeding would have been different. Jervis v. State, 28 N.E.3d
361, 365 (Ind. Ct. App. 2015) (citing Strickland v. Washington, 466 U.S. 668,

       690, 694, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984) reh’g denied), trans. denied. The

       two prongs of the Strickland test are separate and distinct inquiries. Id. Thus,

       “if it is easier to dispose of an ineffectiveness claim on the ground of lack of

       sufficient prejudice . . . that course should be followed.” Timberlake v. State, 753
N.E.2d 591, 603 (Ind. 2001) (quoting Strickland, 466 U.S. at 697) reh’g denied;

       cert. denied, 537 U.S. 839, 123 S. Ct. 162, 154 L. Ed. 2d 61 (2002).


[18]   Hicks first contends that his trial counsel’s performance was deficient because

       “his decision to plead guilty was influenced by counsel’s error.” (Appellant’s

       Br. p. 7). He also claims that his counsel was infective for failing to file a

       motion to strike pursuant to Indiana Trial Rule 12(F) on the State’s “second

       amendment of the habitual offender enhancement” charge. (Appellant’s Br. p.

       7).

       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1661 | May 16, 2018   Page 11 of 16
[19]   Because Hicks was convicted pursuant to a guilty plea, we analyze his claims

       under Segura v. State, 749 N.E.2d 496, 500 (Ind. 2001). Segura categorizes two

       main types of ineffective assistance of counsel cases, (1) claims of unutilized

       defense or failure to mitigate a penalty and (2) claims of “an improper

       advisement of penal consequences. Id. at 507. Hicks’s claim falls under the first

       Segura category—“an unutilized defense or failure to mitigate a penalty.” Id.

       In such cases, Segura requires that “the prejudice from the omitted defense, or

       failure to mitigate a penalty, be measured by (1) evaluating the probability of

       success of the omitted defense at trial or (2) determining whether the utilization

       of the opportunity to mitigate a penalty likely would produce a better result for

       the petitioner.” Id. Thus, Hicks had the burden of showing that he would have

       obtained a better result if his trial counsel had objected to the State’s filing of the

       habitual offender charge.


                                                 A. Guilty Plea


[20]   Hicks’s first contention is that his trial counsel’s performance was deficient

       because his decision to plead guilty was influenced by counsel’s error. We note

       the post-conviction court’s Finding #11 stating that


               11. On March 21, 2016, Hicks filed [an] [a]mendment to his
               [p]etition for [p]ost-[c]onviction [r]elief alleging numerous
               claims. However, Hicks addresses only one claim in his
               proposed findings of fact and conclusion[s] of law: that his trial
               attorney was ineffective in failing to move to strike the State’s
               Habitual Offender count based on the fact that the prior
               unrelated felonies are listed in the wrong chronological order . . .
               . We consider all other claims to be abandoned and waived.

       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1661 | May 16, 2018   Page 12 of 16
               Wingate v. State, 900 N.E.2d 468, 475, (Ind. Ct. App. 2009) (“A
               party waives an issue where the party fails to develop a cogent
               argument or provide adequate citation to authority and portions
               of the record.”); see also Ind. Appellate Rule 46 (A)(8).


       (Appellant’s App. Vol. II, p. 155).


[21]   We agree with the post-conviction court that Hicks waived all other issues not

       raised in his proposed findings of facts and conclusions of law. Accordingly,

       Hicks’s claim that his trial counsel’s performance was deficient because his

       decision to plead guilty was influenced by counsel’s error, which he does not

       even attempt to explain the error in his appellate brief, is waived for our review.


                             B. Amendment of Habitual Offender Information


[22]   We now turning to the crux of Hicks’s claim, that he was prejudiced by his

       counsel’s failure to object to the State’s filing of the second habitual offender

       charge. In this appeal, Hicks does not contend that his trial counsel was

       ineffective for failing to object to the State’s habitual offender filing based on the

       fact that his prior unrelated felonies are listed in the wrong chronological order;

       rather, he argues that the State’s filing of the habitual offender enhancement

       charge was impermissible because it had not been filed within ten days of

       “Hick’s [sic] omnibus date. Johnican v State, 804 N.E.2d 211 (Ind. Ct. App.

       2004).” (Appellant’s Br. p. 7).


[23]   At the omnibus hearing on August 30, 2012, the State indicated its intent to file

       a habitual offender enhancement. On January 15, 2013, the State amended its


       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1661 | May 16, 2018   Page 13 of 16
       Information to include habitual offender charges—i.e., two Class B felonies

       dealing in cocaine committed in 2009 and 2001; and a residential entry offense

       committed in 1994. The CCS shows that on the next day, Hicks’s counsel filed

       a motion to change Hicks’s plea, and the matter was set for a guilty plea hearing

       on January 17, 2013. Prior to that hearing, the State realized that the drug

       charges were not offenses committed by Hicks, as such, the State filed a second

       amended Information, primarily amending the habitual offender charge where

       it excluded the drug charges, maintained the residentiary entry charge

       committed in 1994, and added a felony assault with dangerous weapon offense

       committed in 1997.


[24]   Prior to Hicks’s pleading guilty, Hicks’s counsel objected to the State’s belated

       filing of the habitual offender charge and he argued:


               For the record, I want to lodge an objection to their amendment
               at this late date. They had previously specified certain
               convictions that they were going to utilize for the enhancement.
               Those convictions were not . . . [Hicks’s]. They were of
               somebody else. Now the Thursday before trial is supposed to
               start on Tuesday they amend it. I haven’t received any
               documentation or anything else verifying that these convictions
               in fact exist. Therefore, we object to the amendment . . .


       (Guilty Plea Tr. p. 5). In turn, the State argued


               Your Honor, and the Indiana Code allows that anytime upon a
               showing of good cause we could have filed -- we can amend to
               add the habitual standard. The issue in this particular case is that
               we did have the incorrect person, which [Hicks’s counsel] I
               believe was very aware of that, and at this point in time he had

       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1661 | May 16, 2018   Page 14 of 16
               his NCIC which specifically shows that he is a habitual offender
               with these two particular convictions. So [Hicks] is very aware of
               his criminal history, and the statute does allow us to amend
               anytime before trial. So we’re not set for trial until Tuesday.


       (Guilty Plea Tr. pp. 5-6). Following the arguments, the trial court overruled the

       objection raised by Hicks’s counsel. In addition, at the post-conviction hearing,

       Hicks’s counsel testified that he objected to the State’s filing of that habitual

       offender charge “arguing that it was untimely.” (PCR. Tr. p. 20).


[25]   Indiana Code section 35-34-1-5(e) (2013), the version in effect at the time Hicks

       committed his offenses, provided that an amendment of an Information to add

       a habitual offender charge


               must be made at least thirty (30) days before the commencement
               of trial. However, upon a showing of good cause, the court may
               permit the filing of a habitual offender charge at any time before
               the commencement of the trial if the amendment does not
               prejudice the substantial rights of the defendant. If the court
               permits the filing of a habitual offender charge less than thirty
               (30) days before the commencement of trial, the court shall grant
               a continuance at the request of the:

               (1) State, for good cause shown; or
               (2) defendant, for any reason


       (emphasis added). “A defendant’s substantial rights ‘include a right to

       sufficient notice and an opportunity to be heard regarding the charge; and, if the

       amendment does not affect any particular defense or change the positions of

       either of the parties, it does not violate these rights.’” Erkins v. State, 13 N.E.3d


       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1661 | May 16, 2018   Page 15 of 16
       400, 405 (Ind. 2014) (quoting Gomez v. State, 907 N.E.2d 607, 611 (Ind. Ct.

       App. 2009)).


[26]   Pursuant to Segura, Hicks has the burden of showing that he would have

       obtained a better result if his trial counsel objected to the State’s belated filing of

       the habitual offender charge. Segura, 749 N.E.2d at 500. The excerpt from

       Hicks’s guilty plea hearing defeats Hicks’s ineffective assistance of counsel

       claim. The State initially amended the Information on January 15, 2013 to

       include three prior felonies in the habitual offender charge. However, upon

       realizing that two of those prior offenses were not committed by Hicks, on

       January 17, 2013, the morning of his guilty plea hearing, the State amended the

       habitual offender allegation. While Hicks’s counsel objected to the State’s late

       filing of the second habitual offender allegation filed on January 17, 2013, the

       State indicated that the amendment for a good cause, and the trial court the

       State’s request. Moreover, from the omnibus date leading up to the guilty plea

       hearing, Hicks was on notice that the State intended to prove his habitual

       offender status with his prior convictions. Consequently, Hicks’s ineffective

       assistance of counsel claim on this issue fails.


                                             CONCLUSION
[27]   Based on the above, we conclude that Hicks has failed to establish that he

       suffered ineffective assistance of trial counsel.


[28]   Affirmed.


[29]   May, J. and Mathias, J. concur
       Court of Appeals of Indiana | Memorandum Decision 45A03-1707-PC-1661 | May 16, 2018   Page 16 of 16